         Case 2:17-cv-00954-KG-CG Document 110 Filed 12/16/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL, et al.,

      Plaintiffs,

v.                                                            CV No. 17-954 KG/CG

PHILLIP P. MADRON, et al.,

      Defendants.

                    ORDER GRANTING IN PART MOTION FOR EXTENSION
                           OF DISPOSITIVE MOTION DEADLINE

      THIS MATTER is before the Court on Plaintiffs’ Motion to Amend Scheduling Order

and to Extend Remaining Deadlines (the “Motion”), (Doc. 98), filed November 24, 2020. The

Court, having considered the Motion, the briefing of the parties, the relevant law, and the

remarks of counsel at the hearing, finds, for the reasons stated at the hearing, that the Motion

is well-taken and shall be GRANTED in part.

      IT IS THEREFORE ORDERED that the deadline for pretrial motions shall be extended

to January 14, 2021. All other deadlines contained in the Court’s Scheduling Order, (Doc.

45), remain in effect unless amended by further order of the Court. No further extensions

will be granted.

      IT IS SO ORDERED.


                           ______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
